Order filed December 21, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-17-00738-CV
                                    ____________

                          ASHLEY ALLEN, Appellant

                                        V.

  GOODWILL INDUSTRIES OF HOUSTON, INC. AND ROBIN DAVIS,
                 DISTRICT MANAGER, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1090702

                                    ORDER
      Appellant’s brief was due December 11, 2017. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 19, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                    PER CURIAM